Case 2:15-cv-05642-CAS-JC Document 565 Filed 11/10/20 Page 1 of 1 Page ID #:13282




                        UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                         NOV 10 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  MARCUS GRAY, PKA Flame; et al.,                  No.   20-55401

                    Plaintiffs-Appellants,         D.C. No.
                                                   2:15-cv-05642-CAS-JC
    v.                                             Central District of California,
                                                   Los Angeles
  KATHERYN ELIZABETH HUDSON,
  PKA Katy Perry; et al.,                          ORDER

                    Defendants-Appellees.

  Before: Peter L. Shaw, Appellate Commissioner.

         Appellees’ unopposed motion to maintain under seal portions of volume 4 of

  the excerpts of record (Docket Entry No. 21) is granted.

         The Clerk shall file publicly the opening brief and volumes 1 through 3 of

  the excerpts of record, and shall file under seal the unredacted volume 4 of the

  excerpts of record. Within 14 days after the date of this order, appellants shall

  submit for public filing a redacted volume 4 of the excerpts of record that tracks

  the redactions set forth in appellees’ unopposed motion to maintain the seal.

         The pending motion for leave to transmit physical exhibit s (Docket Entry

  No. 15) will be addressed in a separate order.

         The existing briefing schedule shall continue in effect.




  PK/Sealed Documents
